         Case 1:18-cv-03865-KPF Document 51 Filed 04/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARLOS TAPIA and GABRIEL
MARTINEZ, individually and on behalf
of all others similarly situated,

                          Plaintiffs,
                                                    18 Civ. 3865 (KPF)
                   -v.-

PESCE PASTA QUATTRO, INC.,
JAMES MARCHIGNOLI, and
CHRISTOPHER MARCHIGNOLI,

                          Defendants.


PABLO LOPEZ SANTIAGO and ANGEL
CARCERES,

                          Plaintiffs,
                                                   18 Civ. 10487 (KPF)
                   -v.-
                                                         ORDER
PESCE PASTA QUATTRO, INC.,
JAMES MARCHIGNOLI, and
CHRISTOPHER MARCHIGNOLI,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      For the reasons stated on the record in open court on April 30, 2020,

Defendants’ motions for partial summary judgement are GRANTED IN PART

and DENIED IN PART. The Clerk of Court is directed to terminate the motions

pending at docket entry 40 of Tapia v. Pesce Pasta Quattro, Inc., No. 18 Civ.

3865, and docket entry 30 of Santiago v. Pesce Pasta Quattro, Inc., No. 18 Civ.

10487.
         Case 1:18-cv-03865-KPF Document 51 Filed 04/30/20 Page 2 of 2



SO ORDERED.

Dated:       April 30, 2020
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                      2
